                        Chorak, et al. v. Hartford Casualty

Insurance Co., et al.
                                                        Chorak, et al. v. Hartford

Casualty Insurance Co., et al.




                                  Chorak                         Chorak, et al. v.

Hartford Casualty Insurance Co., et al.



                                 Chorak



             Chorak

                                                            Chorak




                                               Chorak




                 Spektor




                 Chorak

                                      Chorak



Chorak
                                  Chorak, et al. v. Hartford Casualty

Insurance Co., et al.



                                                             Chorak

                        Spektor

      Chorak



                                    Chorak
                                      Chorak, et al. v. Hartford

Casualty Insurance Co., et al.




   Chorak

                             Chorak




Chorak
